               Case 1:19-cv-11373-FDS Document 1 Filed 06/21/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 MARION E. COUTTS,

                   Plaintiff,
 v.
                                                              Civil Acton No. 19-11373
 SENIOR OPERATIONS, LLC d/b/a SENIOR
 AEROSPACE METAL BELLOWS,

                   Defendant.


                                      NOTICE OF REMOVAL

          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT

OF MASSACHUSETTS:

          Pursuant to 28 U.S.C. § 1446, Defendant Senior Operations LLC (“Senior”) respectfully

submits this Notice of Removal of the instant civil action. As grounds for this removal, Senior

states:

          1.      On or about February 26, 2019, Plaintiff Marion E. Coutts commenced a civil

action against Senior in the Norfolk County Superior Court of the Commonwealth of

Massachusetts, titled Marion E. Coutts v. Senior Operations, LLC d/b/a Senior Aerospace Metal

Bellows, C.A. No. 1982CV00275 (the “State Court Action”). On May 22, 2019, Plaintiff caused

a copy of the Complaint and Summons to be served upon Senior.

          2.      Pursuant to 28 U.S.C. § 1446(a), true and accurate copies of all process, pleadings,

and orders served upon Senior to date in the State Court Action are attached to the affidavit of

Jeffrey S. McAllister (“McAllister Aff.”), submitted herewith, as Exh. A.

          3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been filed with this

Court within thirty (30) days of service of the Summons and Complaint in the State Court Action.
            Case 1:19-cv-11373-FDS Document 1 Filed 06/21/19 Page 2 of 4



       4.      No further proceedings have occurred in the State Court Action. Senior has not

served any answer or responsive pleading to the Complaint, nor made any appearance or argument

in the State Court Action.

       5.      The State Court Action is being removed to this Court on the grounds that original

jurisdiction of this Action is in this Court. All of the parties are of diverse citizenship and more

than $75,000 is in controversy.

                                  DIVERSITY JURISDICTION

       6.      This Court has original jurisdiction of the State Court Action under the provisions

of 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy exceeds

$75,000.

       7.      Plaintiff is a citizen of Plymouth County, Massachusetts. Exh. A, ¶ 1. Senior is a

limited liability company organized under the laws of Delaware with a principal place of business

in Bartlett, Illinois. A true and accurate copy of the business entity summary for Senior from the

Massachusetts Secretary of the Commonwealth’s website, indicating Senior’s principal place of

business, is attached to the McAllister Aff. as Exh. B.

       8.      The amount in controversy exceeds $75,000, as Plaintiff claims that she suffered

$107,000 in lost wages, $150,000 in emotional distress damages, and attorney’s fees. Exh. A, C.A.

Cover Sheet.

       9.      Because United States District Courts have original jurisdiction over actions

brought by diverse citizens when the amount in controversy is greater than $75,000, pursuant to

28 U.S.C. § 1332(a), removal of this case to this Court under the circumstances herein is proper.

       10.     Accordingly, the State Court Action is removable to the Court under 28 U.S.C. §

1441(a)-(b).



                                                 2
           Case 1:19-cv-11373-FDS Document 1 Filed 06/21/19 Page 3 of 4



         11.    Venue is proper because the Norfolk County Superior Court of the Commonwealth

of Massachusetts, the court where the State Court Action is pending, is embraced within “the

district and division” of this Court. 28 U.S.C. § 1441(a).

         12.    By copy of this document and in accordance with the Certificate of Service, Senior

is providing notice to all Parties in the State Court Action, advising of the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d).

         13.    Senior submits this Notice without waiving any defenses to the claims asserted by

Plaintiff or conceding Plaintiff has pled claims upon which relief may be granted.

         14.    Senior will notify the Norfolk County Superior Court and Plaintiff of this Notice of

Removal by filing with the Superior Court a Notice of Filing of Notice of Removal. A copy of

that notification, which will be sent to the Norfolk County Superior Court, is attached to the

McAllister Aff. as Exh. C.

         WHEREFORE, Senior prays that the State Court Action now pending against it in Norfolk

County Superior Court of the Commonwealth of Massachusetts be removed therefrom to this

Court.

                                                      Respectfully submitted,

                                                      Senior Operations LLC

                                                      By its attorneys,

                                                      /s/ Jeffrey S. McAllister
                                                      Andrew C. Pickett (BBO # 549872)
                                                      Jeffrey S. McAllister (BBO#676301)
                                                      Jackson Lewis P.C.
                                                      75 Park Plaza
                                                      Boston, MA 02116
                                                      (617) 367-0025
                                                      picketta@jacksonlewis.com
                                                      jeffrey.mcallister@jacksonlewis.com
Dated: June 21, 2019

                                                  3
          Case 1:19-cv-11373-FDS Document 1 Filed 06/21/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

         This hereby certifies that on this 21st day of June, 2019, a true and accurate copy of the
above document was filed with the Court via the ECF system and served upon Plaintiff’s counsel
via first-class mail.


                                                     /s/ Jeffrey S. McAllister
                                                     Jackson Lewis P.C.




                                                4
